DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 11-15) in the reply filed on 7/12/22 is acknowledged.
On 7/12/22, Applicant wrote “Applicant elects species A, Figs. 2-4B, 13, and 15; and Species D, Fig. 14” (see page 1). This was not a proper election as it elected two species instead of the required single species. A notice of noncompliant response was mailed on 8/10/22.
Applicant’s election without traverse of species A in the reply filed on 10/11/22 is acknowledged.
Claim 7 recites “the display module of claim 2, wherein… the gate pad… is connected with the source pad by laser welding, and the source pad is disconnected from the metal pad using a laser beam.” These limitations are not shown in the elected Figs. 13 or 15. Rather, those features are directed to the “repaired” device species E or F.  
Thus, claims 7-10 are withdrawn.

Claim Objections
In claim 1, please change “spaced part” to “spaced apart”.
In claim 12, please change “the each subpixel” to “each subpixel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations “a thin film transistor (TFT)” and “wherein the TFT comprises a first electrode, a second electrode spaced apart from the first electrode, a source pad spaced part from the second electrode in a perpendicular direction and electrically connected to the second electrode, and a gate pad disposed below the source pad”.  
The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear what “the TFT” requires. 
A TFT comprises a thin film semiconductor channel, and source and drain electrodes thereon, and a gate electrode that is typically isolated from the channel by a gate insulator. However, the specification refers to element 23 as “the TFT” (para 68, 101, 138, etc.) and as “a plurality of TFTs” (para 70, 215, 218, etc.). The specification and claims thus refer to many metal elements (“pads”) and insulator levels as being “the TFT”. In short, the disclosed (and claimed) TFT is not necessarily a single TFT, or even multiple TFTs, but it seems to be many layers adjacent to the TFTs, for wiring to LEDs. It is thus unclear if “the TFT” requires a single TFT, or if it can be multiple TFTs, and where “the TFT” ends in the layers surrounding the real TFTs. It thus is unclear if the claimed “source pad” and the claimed “gate pad” are in a single TFT or if they could be in different TFTs. 
It is unclear what is required of the “first electrode” and the “second electrode” to be a part of “the TFT”. 
 Claims 2-6 depend from claim 1 and inherit its deficiencies.

	Claim 2 recites the limitation “a first LED” and “a second LED”. The metes and bounds of the claimed limitation can not be determined for the following reasons: while there are no antecedent basis problems, per se, the specification shows that each subpixel 100R, 100G, and 100B have only two LEDs therein (see Fig. 2), whereas the claim require three. Thus it is unclear if the “first LED” is the same as claim 1’s “a LED”; or if the “second LED” is the same as claim 1’s “a LED”, or if neither the “first LED” nor the “second LED” are the same as claim 1’s “a LED”.  Claims 3-6 depend from claim 2 and inherit its deficiencies.

	Claim 4 recites the limitation “at least one slit disposed between the first electrode and the second electrode…” Claim 5 recites the limitation “wherein the at least one slit comprises a first slit spaced apart from a second slit.” Claim 12 recites the limitation “a slit disposed along an edge of the second region between the first electrode and the second electrode” The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear what the limitation “slit” requires.  Merriam Webster dictionary defines “slit” as “a long narrow cut or opening”; but the disclosure conflicts with the plain meaning of this term, indicating that the claimed slit “may be formed of the same material as the first electrode 30 and the second electrode” (see para 100 of the published application). Problematically, the “slit” 130 has features on its sides which are openings in a metal layer that forms first electrode 30, second electrode 50, and metal features 130a and 130b. Those features may actually be “narrow cuts or openings”, and might be “slits”. Thus, it is unclear what the “slit” actually requires - need it be metal features formed from the same layer as 30 and 50? Or may it be another solid feature other than the metal that forms 30 and 50? May it be a layer formed in a narrow cut or opening in the metal layer (e.g. the space into which 150 is filled?). May the “slit” merely be any opening between 30 and 50, filled with any material? Claims 13-15 depend from claim 12 and inherit its deficiencies.

	Claim 6 recites the limitation “a sacrificial layer disposed in a band shape along an edge of the second region on which the second LED is mounted.” The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear what a “band shape” requires. The specification has not defined what this term means. Merriam-Webster dictionary defines “band” as “a thin flat encircling strip” and examples are “a belt” and “a ring of elastic”. Contrary to these plain meanings of the term, the specification shows the sacrificial material to be rectangular in top view (Fig. 2) and to have a complex shape in cross-sectional view (see Fig. 15, wherein it extends horizontally over 1st and second electrodes 30 and 50, covers their sides, exists between 30 and 50 in areas not occupied by 130a and 130b). Fig. 2 is the only figure that relates 150 with the second region 121 and it does not show a “belt” or “ring”. Fig. 15 shows a complex shape but does not show 121. Thus, neither Figure shows a shape that would be reasonably interpreted as a belt-like encircling feature, and the “band shape” is unclear.

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
For purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
a “slit” may be a narrow opening (as the plain meaning), either empty or filled by another material; or it may be a solid material (as used in an example by the applicant);
a “TFT” may include a single TFT or may include multiple TFTs, and includes insulating layers and metallic wiring layers adjacent to the TFTs; thus the “source pad” and “gate pad” may be in a single TFT or in different TFTs and the “first electrode” and the “second electrode” may be 
In claims 1-2, the either “first LED” or the “second LED” may be the same as “a LED”; or alternatively “a LED”, a “first LED”, and a “second LED” may all be different;
A “band shape” will be interpreted as “a shape”.

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0118988 A1 (“Yueh”, filed 16 Oct. 2018).
	Yueh teaches:

    PNG
    media_image1.png
    329
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    705
    media_image2.png
    Greyscale


Yueh teaches (see e.g. Figs. 4-5; the same labeling is used in Figs. 4-5 even where not explicitly labeled in Fig. 5, see para 47-48):

1. A display module (Figs. 4-5; para 24, 34, 59) comprising: 
a glass substrate 11 (para 26) on which a thin film transistor (TFT) (2a and/or 2b) is formed; and 
a sub-pixel disposed (121 and/or 122, see para 34) on the TFT, wherein the TFT comprises: 
a first electrode (e.g. 115’ in Fig. 4, or the 15 thereon; or the equivalent features in Fig. 5); 
a second electrode (e.g. leftmost 15 in Fig. 4; or one of leftmost three 115s in Figs. 4 or 5) spaced apart from the first electrode; 
a source pad (e.g. topmost horizontal part of 24 in Fig. 4; or equivalent features in Fig. 5, some of which are on the right of the TFT and some others are on the left of the TFT) spaced apart from the second electrode in a perpendicular direction (Figs. 4-5, each example of an identified source pad is below each identified example of a second electrode) and electrically connected to the second electrode (through contact via 1151 in Fig. 4 or equivalent features in Fig. 5); and 
a gate pad (21 in Fig. 4 or equivalent features in Fig. 5) disposed below the source pad, 
wherein the sub-pixel comprises a light emitting diode (LED) (para 28-29, 34), wherein the LED is connected to the first electrode and the second electrode, and 

wherein the source pad is:
extended toward the second electrode beyond the first electrode (if the second electrode is the leftmost 15 in Fig. 4 or the equivalent feature in Fig. 5, the source pad laterally extends toward it beyond the first electrode, which is e.g. 115’) 
facing a space between the first electrode and the second electrode in an upward direction (if the second electrode is the leftmost 15 in Fig. 4 or the equivalent feature in Fig. 5, and the first electrode is e.g. 115’, the source pad is below the space therebetween and its top surface faces that space), and 
facing a portion of the gate pad in a downward direction (see Figs. 4-5; “downward” may be vertically below and slightly horizontally offset).  

2. The display module as claimed in claim 1, wherein the sub-pixel further comprises: 
a first region on which a first LED (e.g. one of 1212 in 121) is mounted, and 
a second region formed adjacent to the first region, and on which a second LED (e.g. another of 1212 in 121) is mounted, and 
wherein 
the first electrode and the second electrode are disposed over the first region (Figs. 4-5) and 
the first electrode and the second electrode are disposed over the second region (Figs. 4-5).  

3. The display module as claimed in claim 2, wherein the sub-pixel further comprises a sacrificial layer (e.g. “separation layer” 116; any layer may be “sacrificial” in that a portion thereof may be etched) covering the second region.  

4. The display module as claimed in claim 3, wherein the sub-pixel further comprises at least one slit disposed between the first electrode and the second electrode, and wherein the sacrificial layer covers a portion of the at least one slit (116 exists in a gap between the various 15s in Fig. 4, or between the various 115s in Fig. 5, and occupies that gap, thus covering at least a portion thereof).  

5. The display module as claimed in claim 4, wherein the at least one slit comprises a first slit spaced apart from a second slit (see e.g. Figs. 4-5, wherein multiple gaps have been filled with multiple 116s).  

6. The display module as claimed in claim 2, further comprising a sacrificial layer (e.g. “separation layer” 116; any layer may be “sacrificial” in that a portion thereof may be etched) disposed in a band shape along an edge of the second region on which the second LED is mounted (Figs. 4-5).  

11. A display module (Figs. 4-5; para 24, 34, 59) comprising: 
a glass substrate 11 (para 26) on which a plurality of thin film transistors (TFTs) (2a and/or 2b) are formed; and 
a plurality of pixels including a plurality of sub-pixels arranged on the plurality of TFTs (see 121 and/or 122, see para 34), 
wherein each sub-pixel of the plurality of sub-pixels comprises: 
a first region on which a first light emitting diode (LED) (e.g. one of 1212 in 121, Figs. 4-5; para 28-29, 34) is mounted; 
a second region formed adjacent to the first region and on which a second LED (e.g. another one of 1212 in 121, Figs. 4-5; para 28-29, 34) is mounted; and 
a sacrificial layer (e.g. “separation layer” 116; any layer may be “sacrificial” in that a portion thereof may be etched) covering the second region.  

12. The display module as claimed in claim 11, 
wherein each TFT of the plurality of TFTs comprises a first electrode (e.g. 115’ in Fig. 4, or the 15 thereon; or the equivalent features in Fig. 5) and a second electrode (e.g. leftmost 15 in Fig. 4; or one of leftmost three 115s in Figs. 4 or 5) connected to the first LED and the second LED, and wherein the each sub-pixel of the plurality of sub-pixels further comprises a slit (116 exists in a gap between the various 15s in Fig. 4, or between the various 115s in Fig. 5, and occupies that gap, thus covering at least a portion thereof) disposed along an edge of the second region between the first electrode and the second electrode.  

13. The display module as claimed in claim 12, 
wherein the sacrificial layer covers the first electrode, the second electrode and a portion of the slit (Figs. 4-5).  

14. The display module as claimed in claim 12, 
wherein the slit is disposed on a same plane as the first electrode and the second electrode (Figs. 4-5).  

15. The display module as claimed in claim 12, 
wherein the each TFT of the plurality of TFTs comprises a metal pad 21 disposed below the first electrode, and wherein the metal pad is extended to face the slit (Figs. 4-5).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819